Case 5:19-cv-02442-RGK-PD Document 13 Filed 07/31/20 Page 1 of 2 Page ID #:81



  1

  2
  3
  4
  5
  6
  7
  8                         UNITED STATES DISTRICT COURT
  9                        CENTRAL DISTRICT OF CALIFORNIA
 10
 11       BRENT BLAKE,                             Case No. ED CV 19-02442-RGK (PD)
 12                       Petitioner,              ORDER ACCEPTING REPORT
 13            v.                                  AND RECOMMENDATION OF
                                                   UNITED STATES
 14       FELIPE MARTINEZ, JR., 1                  MAGISTRATE JUDGE
 15                       Respondent.
 16
 17           Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition, the
      records on file, and the Report and Recommendation of United States
 18
      Magistrate Judge. No objections to the Report and Recommendation have
 19
      been filed. The Court accepts the Magistrate Judge’s Report and adopts it as
 20
      its own findings and conclusions.
 21
              IT IS THEREFORE ORDERED that Judgment will be entered
 22
      dismissing the Petition without prejudice.
 23
 24
 25
      1
       Felipe Martinez, Jr., became the Warden of the Federal Correctional Complex in
 26
      Victorville, California, where Petitioner is currently incarcerated, and therefore is
 27   substituted for the previous Respondent. See Federal Rule of Civil Procedure 25(d).

 28
Case 5:19-cv-02442-RGK-PD Document 13 Filed 07/31/20 Page 2 of 2 Page ID #:82



  1         As a federal prisoner proceeding under 28 U.S.C. § 2241, Petitioner is
  2   not required to obtain a certificate of appealability to appeal to the Ninth
  3   Circuit Court of Appeals in this case. See Harrison v. Ollison, 519 F.3d 952,
  4   958 (9th Cir. 2008) (plain language of 28 U.S.C. § 2253(c)(1) does not require
  5   federal prisoners bringing section 2241 petitions to obtain a certificate of
  6   appealability to appeal, unless the section 2241 petition is a section 2255
  7   petition in disguise”); see e.g., Tomlinson v. Caraway, No. 14-2094-VBF (KK),
  8   2014 WL 4656432, at *1 (C.D. Cal. 2014) (adopting report and
  9   recommendation and noting that petitioner in federal custody was not
 10   required to obtain a certificate of appealability to appeal the denial of his
 11   section 2241 petition).

 12

 13    DATED: July 31, 2020.

 14

 15
                                           R. GARY KLAUSNER
 16                                        UNITED STATES DISTRICT JUDGE
 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28

                                              2
